Case 2:15-cv-06633-CAS-SS Document 409-29 Filed 04/10/19 Page 1 of 8 Page ID
                                 #:11010




                 EXHIBIT W
Case 2:15-cv-06633-CAS-SS Document 409-29 Filed 04/10/19 Page 2 of 8 Page ID
                                 #:11011
                        Kiarash Jam, 30(B)(6)

                                                                        Page 2
       1                  UNITED STATES DISTRICT COURT

       2                 CENTRAL DISTRICT OF CALIFORNIA

       3

       4    THE WIMBLEDON FUND, SPC (CLASS     )
            TT),                               )
       5                                       )
                               PLAINTIFFS,     )
       6                                       )
                  VS.                          ) CASE NO.
       7                                       ) 2:15-CV-6633-CAS-ASJWx
                                               )
       8    GRAYBOX LLC; INTEGRATED            )
            ADMINISTRATION; EUGENE SCHER, AS   )
       9    TRUSTEE OF BERGSTEIN TRUST; AND    )
            CASCADE TECHNOLOGIES CORP.,        )
      10                                       )
                               DEFENDANTS.     )
      11    ___________________________________)

      12

      13

      14

      15

      16              VIDEOTAPED DEPOSITION OF KIARASH JAM, 30(B)(6) taken on

      17    behalf of the Plaintiff, at 10100 Santa Monica Boulevard,

      18    13th Floor, Los Angeles, California, commencing at

      19    9:57 a.m., Thursday, March 28, 2019, before Sandra Mitchell,

      20    C.S.R. 12553, pursuant to Notice.

      21

      22

      23

      24

      25




           eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-29 Filed 04/10/19 Page 3 of 8 Page ID
                                    #:11012
                                 Kiarash Jam, 30(B)(6)

                                                                           Page 31
10:26:02    1     these individual transactions from back then.

            2           Q       Okay.   Do you know if Integrated Administration

            3     provided any goods or services to Swartz IP Services?

            4           A       Integrated Administration had 40 employees.       I

10:26:21    5     don't know in, on, or around this time, and David was

            6     doing a lot of work with and Jerry Swartz, and I don't

            7     know what David was or wasn't doing.        Whatever he was

            8     doing, as far as I'm concerned, he was doing stuff for a

            9     multitude of companies, potentially including Swartz IP.

10:26:35 10       So that's my thought.

           11           Q      Okay.    Do you know if any of Integrated

           12     Administration's 40 employees were doing work for Swartz

           13     IP?

           14           A      I don't know what a lot of the employees were

10:26:48 15       doing.      I could tell you that there were 40 employees.

           16     Some were housed, not with us, at other places working

           17     on the medical billing.       So the medical billing was a

           18     business that uh, um, uh, was -- had a bunch of

           19     employees, and there was other things that David was

10:27:02 20       doing.      I don't what some of David's people were working

           21     on.       Maybe they were working on things for Swartz IP.      I

           22     don't know.

           23           Q      Okay.    But did -- you understood that Swartz IP

           24     was not a medical billing; did you?

10:27:15 25             A      Swartz IP was a company that was funding


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-29 Filed 04/10/19 Page 4 of 8 Page ID
                                    #:11013
                               Kiarash Jam, 30(B)(6)

                                                                         Page 32
10:27:16    1     things.    I don't know specifically what was it doing.         I

            2     did not form it.     I did not run.   I don't know

            3     specifically what it was set up to do.

            4         Q       Okay.   But Integrated Administration was your

10:27:25    5     company?

            6         A       That is correct.

            7         Q       Okay.   So when this payment of $150,000 hit

            8     Integrated Administration's bank account on

            9     November 23rd, 2011, did you question where it came from

10:27:39 10       or why you were receiving it?

           11         A      I would -- David would be funding the company.

           12     You will see a lot of wires that came in that he

           13     arranged.    I would tell what him the company's financial

           14     needs were in terms of how much was needed for payroll,

10:27:51 15       for bills, for rent, for phones, et cetera, and he would

           16     arrange money to come in.      And I would ask him what the

           17     money was, and how it should be logged, and that was our

           18     routine.    It was my routine.

           19         Q      But it's your testimony that you're not aware

10:28:03 20       of any, goods or services that Integrated Administration

           21     provided Swartz IP in exchange for this payment?

           22         A      No, that's not what I said.    What I said is, I

           23     don't know what David was doing with them.       Maybe David

           24     was providing the goods and services for them, maybe he

10:28:21 25       was consulting for them, maybe he was working on deals.


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-29 Filed 04/10/19 Page 5 of 8 Page ID
                                    #:11014
                            Kiarash Jam, 30(B)(6)

                                                                         Page 33
10:28:21    1     I don't know what he was doing.

            2         Q    But you're not aware one way or the other?

            3         A    I'm not aware of what he was doing.

            4         Q    Okay.

10:28:31    5         A   I'm not aware of what he was doing.

            6         Q    Okay.    Are you aware of whether Integrated

            7     Administration issued an invoice related to this payment

            8     from Swartz IP?

            9         A    There were some invoices issued.       I don't

10:28:52 10       remember specifically what for, or how many, or when.

           11         Q    Okay.    Are you aware of any documents relating

           12     to the purpose or reason why this $150,000 was paid from

           13     Swartz IP to Integrated Administration?

           14         A    I don't know what David had with Swartz IP.

10:29:08 15       Maybe it's something that he did.      He had paperwork.        He

           16     made a deal with them.    I don't know the answer to that.

           17         Q    Okay.    Let's turn to the next page, page 18.

           18         A    Okay.

           19         Q    And the first transaction dated November 29,

10:29:19 20       2011.

           21              Do you see that?

           22         A    Yes, I do.

           23         Q    And that's another payment from Swartz IP

           24     Services Group to Integrated Administration.

10:29:26 25               Do you agree with me?


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-29 Filed 04/10/19 Page 6 of 8 Page ID
                                    #:11015
                               Kiarash Jam, 30(B)(6)

                                                                         Page 34
10:29:27    1         A   I do.

            2         Q    Okay.    And do you have an understanding as to

            3     why this payment was made?

            4         A    No.     No.   I talked about this yesterday to the

10:29:37    5     same statement I made yesterday.

            6         Q    Okay.    And is it the same statement that you

            7     just made to me before, and that's that you really don't

            8     know one way or the other why this payment was made or

            9     whether -- strike that.

10:29:50 10               You really don't know one way or the other

           11     whether Integrated Administration provided any goods or

           12     services to Swartz IP in exchange for this payment?

           13         A    What I know is that David would fund IA, and

           14     I'll say that again.     I've said it a few times.     David

10:30:05 15       would arrange funding to come in to IA for the work IA

           16     was doing.    I was not involved in where the money would

           17     come from, or how the money would come in.       He would

           18     arrange the wires, as you see.     The wires would come in

           19     and he would tell me what to do with the money.

10:30:20 20           Q   And you would do as he told you?

           21         A    Yes.

           22         Q    Okay.    Did you ask any questions?

           23         A    I would ask how to classify it so that I could

           24     keep our books and records clean.

10:30:30 25           Q   Did you ask any questions as to the source of


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-29 Filed 04/10/19 Page 7 of 8 Page ID
                                    #:11016
                              Kiarash Jam, 30(B)(6)

                                                                         Page 65
11:15:11    1         Q      And I want to direct you to three transactions

            2     on this page, July 2nd, July 11th, and July 13th.

            3                Let's look at the first one July 2nd, 2012, a

            4     $200,000 transfer from Advisory IP Services to

11:15:31    5     Integrated Administration.

            6                Do you see that?

            7         A      I do.     I see all three of them.

            8         Q      Okay.     Now, with respect to this first one,

            9     again, you're not aware any goods or services that

11:15:42 10       Swartz IP provided to Integrated Administration in

           11     exchange for this payment?

           12         A      My answer's going to be the same.

           13         Q      And you don't know the purpose of this payment?

           14         A      My answer's going be the same.

11:15:53 15           Q      Which is that you don't know the purpose of the

           16     payment?

           17         A      You've asked me the same question now ten

           18     times.   My answer is the same.

           19         Q      I'm -- I have asked you the same question --

11:16:02 20           A      Yeah.

           21         Q      -- but I'm referring to specific transfers.

           22         A      Right.    And I could tell you this -- these

           23     three transaction --

           24         Q      Uh-huh.

11:16:04 25           A      -- my answer's the same as I have for the last


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-29 Filed 04/10/19 Page 8 of 8 Page ID
                                    #:11017
                                 Kiarash Jam, 30(B)(6)

                                                                            Page 66
11:16:08    1     ten transactions that you've shown me.

            2           Q       Okay.    And to be clear, you don't know the

            3     purpose for the transfers?

            4           A       I don't know what David was doing, but David

11:16:14    5     was arranging this funding in.        I don't know what he was

            6     working on, but David Bergstein arranged the funds to

            7     come in.       He was in control of the Swartz IP company and

            8     accounts.

            9           Q       Okay.    And you're not aware of any documents or

11:16:24 10       records that would refresh your recollection as to the

           11     purpose --

           12           A      I don't know what had David internally.      As I

           13     said, I don't know what documents David had, so I don't

           14     know.

11:16:38 15             Q      Okay.    Let's look at what I've marked as

           16     Exhibit 6.

           17           A      Put this away?

           18           Q      Yes.

           19                         (Exhibit 6 was marked for

11:16:59 20                        identification by the Court Reporter

           21                         and is attached hereto.)

           22     BY MR. LATZER:

           23           Q      And this is an e-mail from you to

           24     Mr.       Zarrinkelk's employee --

11:17:13 25             A      Yes.


                eLitigation Services, Inc. - els@els-team.com
